DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/18/2022 has been entered. Claims 1-20 are pending in this application. Applicant’s amendments to the claims have overcome the abstract, the objections, and 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Non-Final Office Action mailed 09/20/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WONG (US 2017/0045186), and in view of ELLIS (US 7,934,849).
Regarding claim 1, WONG discloses a luminaire comprising a charging base (105, Figs.1 and 8C) comprising an external power source (as seen in para[0043], the charging base 105 connects to an electrical outlet for AC or DC) and a power connector (805, Fig.8C); and 
at least one rechargeable illuminating personal ornament (110, 115, 300, Fig.1) configured (a) for removable connection to the charging base, and (b) for use as an illuminating 
the at least one rechargeable illuminating personal ornament having a shell (110, 115, 300, Figs.4 and 5), a light source (220, Fig.4) attached to the shell, a rechargeable power source (535, Fig.5A), located in the shell and connected to the light source, and a corresponding power connector (540, Fig.5A), defining an opening in the shell (as seen in Fig.5, an opening 530 in the shell 110, 115, 300 for the corresponding power connector 540) and coupled to the rechargeable power source (as seen in Fig.5A, the corresponding power connector 540 electrically couples to the rechargeable power source 535), 
wherein the power connector of the charging base is coupled to the corresponding power connector of the at least one rechargeable illuminating personal ornament when the at least one rechargeable illuminating personal ornament is connected to the charging base (as seen in para[0042], the power connector 805 of the charging base 105 couples to the corresponding power connector 540 of the ornament 100, 115, 300).
WONG fails to explicitly disclose a power cable connectable to an external power source, and fails to disclose the at least one rechargeable illuminating personal ornament configured (a) for removable connection to the charging base for use as a lighting element of the luminaire to produce light while the at least one rechargeable illuminating personal ornament is connected to the charging base.
However, ELLIS a rechargeable illuminating personal ornament (12, Figs.1a-1b) configured for removable connection to a charging base (14, Fig.1b) for use as a lighting element 
Therefore, in view of ELLIS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of emitting light while connected to the charging base as taught by ELLIS to the rechargeable illumining personal ornament of WONG in order to use the lighting device by powering the light source while on the charging base.
Regarding “the at least one rechargeable illuminating personal ornament configured for removable connection to the charging base for use as a lighting element of the luminaire to produce light while the at least one rechargeable illuminating personal ornament is connected to the charging base”, the limitation is directed to turning on a lighting device while the lighting device is connected to a charging base. In general, the function of turning on a lighting device while the lighting device is connected to a charging base is a well-known function for lighting devices or other electronics. The lighting device is merely switched on to emit light while connected to the charging base, where the lighting device may be powered from the battery or from the charging base. However, ELLIS was used to explicitly show one example of turning on/off a lighting device while the lighting device is connected to a charging base if desired by the user.
	Regarding “a power cable connectable to an external power source”, as seen in para[0043] of WONG, the rechargeable base 105 includes a direct connection to an electrical outlet configured to provide AC or DC. One of ordinary skill in the art would have recognized 

Regarding claim 2, WONG further discloses a power button (125, Fig.5B; para[0038]).

Regarding claim 3, WONG further discloses wherein the power button (125, Fig.5B) is on the at least one rechargeable illuminating personal ornament (110, 115, 300, Fig.5B).

Regarding claims 4, WONG further discloses wherein the power button (125, Fig.8B) is on the charging base (105, Fig.8B).

Regarding claim 5, WONG further discloses wherein the charging base comprises a plurality of charging points (“charging points” was interpreted as positions or locations for charging; as seen in Fig.8C, there are three charging points 805), each charging point comprising the power connector (805, Fig.8C) for receiving the corresponding power connector (540, Fig.5A) of the at least one rechargeable illuminating personal ornament (110, 115, 300, Fig.1).

Regarding claim 6, WONG further discloses wherein the rechargeable power source (535, Fig.5A) comprises a rechargeable battery (para[0036]).

Regarding claim 7 WONG further discloses wherein the rechargeable battery (535, Fig.5A) comprises a lithium-ion battery (para[0036]).

Regarding claim 9, WONG further discloses wherein the light source (220, Fig4) comprises one or more light emitting diodes (LEDs) (para[0026]).

Regarding claim 10, WONG further discloses wherein the power connector (805, Fig.8C) is a Universal Serial Bus (USB) connector (as seen in para[0042], since the power connector 805 receives the corresponding power connector 540 [USB connector], the power connector 805 is a USB connector).

Regarding claim 11, WONG further discloses wherein power connector is a USB plug connector and the corresponding power connector is a USB receptacle connector or vice versa (in the vice versa arrangement, as seen in para[0037] and para[0042], the power connector 805 is the USB receptacle connector and the corresponding power connector 540 is the USB plug).

Regarding claim 12, WONG modified by ELLIS fails to explicitly disclose wherein the luminaire is a desk luminaire.
Regarding “the luminaire is a desk luminaire”, as seen in para[0002] of WONG, the general application of the device is for home or office for decorative purposes. One of ordinary skill in the art would have recognized that the device of WONG can be placed on a table or desk of a home or office. At this time, the limitation refers to where the luminaire is being used. Since 

Regarding claim 13, WONG modified by ELLIS as discussed above for claim 1 discloses a luminaire according to claim 1.

Regarding claim 14, WONG discloses a rechargeable illuminating personal ornament for a luminaire comprising a shell (110, 115, 300, Figs.4 and 5), a light source (220, Fig.4) attached to the shell, a rechargeable power source (535, Fig.5A) located in the shell and connected to the light source, and a power connector (540, Fig.5A) defining an opening in the shell (as seen in Fig.5, an opening 530 in the shell 110, 115, 300 for the power connector 540) for connection to and receiving power from a corresponding power connector (805, Fig.8C) of a charging base (105, Fig.8C) of the luminaire to place the rechargeable illuminating personal ornament in a charged state;
wherein the rechargeable illuminating personal ornament is configured for use as an illuminating personal ornament by a user when the power connector of the rechargeable illuminating personal ornament is disconnected from the corresponding power connector of the charging base of the luminaire and the rechargeable illuminating personal ornament is in a charged state (as seen in Fig.5A, the rechargeable power source 535 powers the light source 220 
WONG fails to disclose wherein the rechargeable illuminating personal ornament is configured for use as a lighting element of the luminaire to produce light when the power connector of the rechargeable illuminating personal ornament receives power from the corresponding power connector of the charging base.
However, ELLIS discloses a rechargeable illuminating personal ornament (12, Figs.1a-1b) is configured for use as a lighting element of the luminaire to produce light when a power connector of the rechargeable illuminating personal ornament receives power from a corresponding power connector of a charging base (as seen in col.5, lines 6-9, the rechargeable illuminating personal ornament 12 is connected to the charging base 14, and the rechargeable illuminating personal ornament 12 can be turned on to emit light while connected to the charging base).
Therefore, in view of ELLIS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of emitting light while connected to the charging base as taught by ELLIS to the rechargeable illumining personal ornament of WONG in order to use the lighting device by powering the light source while on the charging base.
Regarding “the rechargeable illuminating personal ornament is configured for use as a lighting element of the luminaire to produce light when the power connector of the rechargeable illuminating personal ornament receives power from the corresponding power connector of the charging base”, the limitation is directed to turning on a lighting device while the lighting device is connected to a charging base. In general, the function of turning on a lighting device while the 

Regarding claim 16, WONG further discloses wherein the light source (220, Fig4) comprises one or more light emitting diodes (LEDs) (para[0026]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WONG (US 2017/0045186) modified by ELLIS (US 7,934,849), and in view of TSANG (US 2015/0334810).
Regarding claim 8, WONG modified by ELLIS fails to disclose wherein the rechargeable illuminating personal ornament comprises one or more of a brooch, a ring, a necklace, an earring, a pendant and a bracelet.
However, TSANG discloses a pendant or a bracelet (para[0050]).
Therefore, in view of TSANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the pendant or the bracelet as taught by TSANG to the ornament of WONG modified by ELLIS in order to provide a wearable utility for the ornament.

Regarding claim 15, WONG modified by ELLIS fails to disclose a brooch, a ring, a necklace, an earring, a pendant or a bracelet.

Therefore, in view of TSANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the pendant or the bracelet as taught by TSANG to the ornament of WONG modified by ELLIS in order to provide a wearable utility for the ornament.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ELLIS (US 7,934,849), and in view of HAU (US 2010/0124050).
Regarding claim 17, ELLIS discloses a luminaire comprising at least one rechargeable illuminating personal ornament (12, Fig.1b) having a light source (56, Fig.2), a rechargeable power source (22, Fig.2) connected to the light source (col.4, lines 1-7), and a power connector (136, Fig.6) coupled to the rechargeable power source (as seen in col.5, lines 10-20, since the indicator lights indicate when the rechargeable illuminating personal ornament is charging [red] and fully charged [green] and since the rechargeable power source 22 is a battery, the power connector 136 was considered to be coupled to the rechargeable power source 22 in order to recharge the rechargeable power source 22); and
a charging base (14, Fig.1B) and one or more charging stations (14, Fig.1b) for the at least one rechargeable illuminating personal ornament, each charging station comprising a power connector (132, 134, Fig.1b) to receive the power connector of the at least one rechargeable illuminating personal ornament for charging the at least one rechargeable illuminating personal ornament (as seen in Fig.1b and 6, the power connector 136 of the rechargeable illuminating personal ornament 12 is connected to the power connector 132, 134 of the charging station 14), the at least one rechargeable illuminating personal ornament being configured (a) to function as a 
ELLIS fails to disclose the charging base having a power cable connectable to an external power source.
However, HAU discloses a charging base (2, Fig.1A) having a power cable (12, Fig.1A) connectable to an external power source (as seen in para[0023], the charging base 2 has a conventional AC/DC adapter to be plugged into a wall socket).
Therefore, in view of HAU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power cable as taught by HAU to the charging base of ELLIS in order to plugged into a conventional socket.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ELLIS (US 7,934,849) modified by HAU (US 2010/0124050), and in view of WAN (US 2017/03010160).
Regarding claim 18, ELLIS modified by HAU fails to disclose wherein the at least one rechargeable illuminating personal ornament has a microcontroller configured to provide a controlling function so that power from the external power source is provided to the light source 
However, WAN discloses a microcontroller (103, Fig.1) configured to provide a controlling function so that power from an external power source (102, Fig.1) is provided to a light source (114, Fig.1) to enable the light source to produce light when connected to the external power source (as seen in para[0050], when the external power source 102 is connected, the microprocessor 103 detects the external power source 102 and controls the external power source 102 to power to the light source 114), and the microcontroller is further configured to provide a controlling function so that power from a rechargeable power source (113, Fig.1) is provided to the light source when not connected to the external power source (as seen in para[0050], when the external power source 102 is disconnected, the microprocessor detects the absence of the external power source 102 and controls the rechargeable power source 113 to power the light source 114).
Therefore, in view of WAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WONG (US 2017/0045186) modified by ELLIS (US 7,934,849), and in view of WAN (US 2017/0310160).
Regarding claim 19, WONG modified by ELLIS fails to disclose wherein the at least one rechargeable illuminating personal ornament has a microcontroller configured to provide a controlling function so that power from the external power source is provided to the light source to enable the at least one rechargeable illuminating personal ornament to be used as a lighting element of the luminaire to produce light while the at least one rechargeable illuminating personal ornament is connected to the charging base; and the microcontroller is further configured to provide a controlling function so that power from the rechargeable power source is provided to the light source during use of the at least one rechargeable illuminating personal ornament by the user when the at least one rechargeable illuminating personal ornament is disconnected from the charging base.
However, WAN discloses a microcontroller (103, Fig.1) configured to provide a controlling function so that power from an external power source (102, Fig.1) is provided to a light source (114, Fig.1) to enable the light source to produce light when connected to the external power source (as seen in para[0050], when the external power source 102 is connected, the microprocessor 103 detects the external power source 102 and controls the external power 
Therefore, in view of WAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to control the power to the light source (e.g. using the external power source when connected to the external power source, and using the rechargeable power source when disconnected to the external source) as taught by WAN to the light source of WONG modified by ELLIS in order to use the external power source to power the light source (1) to recharge the battery and/or (2) to preserve the battery until the external power source is disconnected.

Regarding claim 20, WONG modified by ELLIS fails to disclose wherein the at least one rechargeable illuminating personal ornament has a microcontroller configured to provide a controlling function so that power from the external power source is provided to the light source to enable the at least one rechargeable illuminating personal ornament to be used as a lighting element of the luminaire to produce light when the power connector of the rechargeable illuminating personal ornament receives power from the corresponding power connector of the charging base; and the microcontroller is further configured to provide a controlling function so that power from the rechargeable power source is provided to the light source during use of the at least one rechargeable illuminating personal ornament by the user when the power connector 
However, WAN discloses a microcontroller (103, Fig.1) configured to provide a controlling function so that power from an external power source (102, Fig.1) is provided to a light source (114, Fig.1) to enable the light source to produce light when connected to the external power source (as seen in para[0050], when the external power source 102 is connected, the microprocessor 103 detects the external power source 102 and controls the external power source 102 to power to the light source 114), and the microcontroller is further configured to provide a controlling function so that power from a rechargeable power source (113, Fig.1) is provided to the light source when not connected to the external power source (as seen in para[0050], when the external power source 102 is disconnected, the microprocessor detects the absence of the external power source 102 and controls the rechargeable power source 113 to power the light source 114).
Therefore, in view of WAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to control the power to the light source (e.g. using the external power source when connected to the external power source, and using the rechargeable power source when disconnected to the external source) as taught by WAN to the light source of WONG modified by ELLIS in order to in order to use the external power source to power the light source (1) to recharge the battery and/or (2) to preserve the battery until the external power source is disconnected.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070291475, US 20070223217, US 20120256540, US 20110001455, US 20170108197, US 20090154148, US 20160366738, US 20180098404, US 20180368223, US 4605993, and US 8985791 discloses rechargeable lighting devices and chargers.

Response to Arguments









Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.

Examiner’s Comment









As of now, since the independent claims (claim 1, claim 14, and claim 17) do not include the wearable aspect, the independent claims are addressable with prior art showing decorative or ornamental lighting devices such as candles, decorative table lamps, etc. For example: WONG (US 2017/0045186) discloses rechargeable decorative lighting devices using a USB charging mechanism to charge a battery, and HEATHCOCK (US 2007/0291475) discloses rechargeable decorative lighting devices using a induction charging mechanism to charge a battery.
While the dependent claims (claim 8 and 15) include the wearable aspect (e.g. a brooch, a ring, a necklace, an earring, a pedant, or a bracelet configured to be worn by the user), the dependent claims are addressable with prior art showing wearable and rechargeable lighting devices. For example: TAKEUCHI (US 2017/0065039) discloses a wearable lighting device (e.g. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875